Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-38 are pending.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 25 contains the trademark/trade name “Apex.OSTM”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the autonomous system of the vehicle and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1-12, 15-16, 18-19 and 21-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al (USPN 11,048,248).

a.	Per claim 1, Cella et al teach a method comprising using at least one hardware processor to: 
receive sensor data, collected by one or more sensor systems of one or more vehicles, and submitted by a first user via at least one network [col.5 line 56-col.6 line 44, col.26 lines 4-60, col.304 lines 34-67, col.379 line 14-col.380 line 31—sensor data collected by vehicles via network]; 

automatically analyze the sensor data to detect one or more characteristics of the sensor data and to enhance the sensor data, prior to publishing a description of the sensor data in an online marketplace [col.57 line 14-col.58 line 35, col.68 lines 15-34, col.70 line 61-col.71 line 38, col.72 line 40-col.73 line 39, col.81 line 59-col.82 line 33, col.379 lines 3-24—analyzing sensor data, detecting characteristics and status before putting marketplace]; and 

generate a graphical user interface comprising one or more screens of the online marketplace via which a second user may view the description of the sensor data and purchase the sensor data for download via the at least one network [col.8 lines 41-55, col.11 lines 53-67, col.27 lines 43-54, col.81 lines 15-39—GUI generated displaying marketplace and sensor data for purchasing].

Claims 37 and 38 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis. 
b.	Per claim 2, Cella et al teach the method of Claim 1, wherein detecting one or more characteristics comprises detecting an interruption in the sensor data [col.28 lines 35-64, col.40 lines 30-52, col.106 lines 4-39, col.322 lines 18-37—detection of interrupts].  
c.	Per claim 3, Cella et al teach the method of Claim 1, wherein detecting one or more characteristics comprises: detecting one or both of a type and configuration of sensors used to capture the sensor data; and determining whether or not the sensors properly captured data throughout the entire sensor data [col.61 lines 26-67, col.67 line 55-col.68 line 34, col.286 line 53-col.287 line 33, col.324 line 25-col.325 line 14, col.326 lines 12-35—detecting sensor configuration, capturing sensor data].  
d.	Per claim 4, Cella et al teach the method of Claim 1, wherein detecting one or more characteristics comprises parsing the sensor data to determine whether or not the sensor data adheres to a particular format [col.12 lines 23-47, col.408 lines 4-31—parsing sensor data, format].  
e.	Per claim 5, Cella et al teach the method of Claim 4, wherein the particular format is Robot Operating System (ROS) bag format [col.73 lines 40-53, col.74 lines 1-19, col.266 lines 15-47, col.372 lines 33-41, col.375 lines 15-33—robot].  
f.	Per claim 6, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to, when at least one characteristic is detected by the analysis of the sensor data and the at least one characteristic comprises a problem: notify the first user about the problem; and receive corrected sensor data from the first user via the at least one network [col.106 lines 4-28, col.137 lines 25-48, col.243 lines 15-38, col.442 line 44-col.443 line 13—sensor data, notification about problem, updated sensor data].  
g.	Per claim 7, Cella et al teach the method of Claim 1, wherein enhancing the sensor data comprises: analyzing the one or more characteristics of the sensor data to detect one or more events in the sensor data; and  34Attorney Docket No. 125273-002UT1associating the detected one or more events with the sensor data [col.64 lines 42-60, col.68 lines 43-66, col.76 line 63-col.77 line 11—sensor data detecting events associated with sensor data].  
h.	Per claim 8, Cella et al teach the method of Claim 7, wherein associating the detected one or more events with the sensor data comprises adding an indication of the one or more events to the description of the sensor data [col.76 line 63-col.77 line 11, col.120 lines 2-12, col.135 lines 13-32—event detection].  
i.	Per claim 9, Cella et al teach the method of Claim 1, wherein enhancing the sensor data comprises: computing one or more metrics of the sensor data; and associating the computed one or more metrics with the sensor data [col.86 line 51-col.87 line 6—metric associated with sensors].  
j.	Per claim 10, Cella et al teach the method of Claim 9, wherein associating the computed one or more metrics with the sensor data comprises adding an indication of the one or more metrics to the description of the sensor data [col.229 line 44-col.230 line 25—metric sensor data].  
k.	Per claim 11, Cella et al teach the method of Claim 9, wherein computing one or more metrics of the sensor data comprises comparing the sensor data to one or more other sensor data to determine a metric of how up-to-date the sensor data is [col.216 lines 6-38, col.245 line 53-col.246 line 27, col.272 lines 24-52—comparison of sensor data, updated metric].  
l.	Per claim 12, Cella et al teach the method of Claim 1, wherein enhancing the sensor data comprises: identifying a geographic location and time associated with the sensor data; retrieving environmental conditions, associated with the geographic location and time, from an external system, via the at least one network; and associating the environmental conditions with the sensor data [col.406 line 10-col.407 line 42—environmental conditions, geographic location and time].  
m.	Per claim 15, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: receive one or more criteria from the second user; determine that the sensor data satisfies the one or more criteria; and notify the second user that the sensor data is available for purchase [col.69 lines 34-55, col.70 lines 11-60—sensor data satisfies criteria, notification].
n.	Per claim 16, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: receive one or more criteria from the first user; receive a search or request for sensor data from the second user, wherein the search or request for sensor data satisfies the one or more criteria; and notify the first user about the searched or requested sensor data [col.325 lines 37-60, col.380 lines 3-31, col.396 line 45-col.397 line 7—criteria and request for sensored data].  
o.	Per claim 18, Cella et al teach the method of Claim 15, wherein the one or more criteria comprise one or more of a geographical location within which the sensor data was collected, a characteristic of the sensor data, an event represented in the sensor data, or a metric of the sensor data [col.3 line 65-col.4 line 15, col.62 line 34-col.63 line 39, col.386 line 27-col.388 line 63, col.272 line 66-col.273 line 21, col.407 lines 22-42—geographic location, event, metric of collected sensor data].  
p.	Per claim 19, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to provide a free sample of the sensor data to the second user [col.273 lines 23-33, col.323 lines 27-63, col.456 lines 3-39—providing samples of sensor data].  
q.	Per claim 21, Cella et al teach the method of Claim 19, wherein the free sample consists of a portion of the sensor data [col.273 lines 23-33, col.323 lines 27-63, col.456 lines 3-39—sample of sensored data].  
r.	Per claim 22, Cella et al teach the method of Claim 19, wherein the free sample comprises a lower-resolution version of at least a portion of the sensor data [col.117 line 20-col.118 line 4, col.167 lines 28-43, col.179 lines 19-43, col.187 lines 15-30, col.191 lines 25-47, col.226 lines 25-47, col.241 lines 65-col.242 line 2—sampling of lower-resolution sensor data]. 
s.	Per claim 23, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: receive a software module, submitted by a third user, via the at least one network, wherein the software module comprises instructions for controlling an autonomous system of a vehicle; 36Attorney Docket No. 125273-002UT1automatically analyze the software module to derive information about the software module; and generate a graphical user interface comprising one or more screens of the online marketplace via which another user may view a description of the software module and purchase the software module for download via the at least one network [col.8 lines 41-55, col.11 lines 53-67, col.27 lines 43-54, col.79 line 54-col.80 line 15, col.81 lines 15-39, col.84 lines 4-27, col.88 lines 10-34, col.90 line 4-col.91 line 33, col.568 line 59-col.569 line 11—GUI screen display of virtual map within marketplace].  
 t.	Per claim 24, Cella et al teach the method of Claim 23, wherein analyzing the software module comprises determining whether or not the software module is compatible with an application programming interface (API) of software for interacting with the autonomous system of the vehicle [col.379 line 25-col.380 line 2, col.568 lines 1-58—API with autonomous vehicle system].  
Claim 25 contains limitations that are substantially equivalent to the limitations of claim 24 and are therefore rejected under the same basis. 
u.	Per claim 26, Cella et al teach the method of Claim 23, wherein analyzing the software module comprises computing a metric for the software module, and wherein the description of the software module comprises the computed metric [col.408 line 12-col.409 line 30—analysis of software computed metric].  
v.	Per claim 27, Cella et al teach the method of Claim 26, wherein the computed metric comprises a functional safety compliance metric [col.40 lines 35-46, col.139 line 44-col.140 line 46, col.284 lines 33-44, col.370 lines 55-63—safety metric].  
w.	Per claim 28, Cella et al teach the method of Claim 26, wherein the computed metric comprises a functional performance metric [col.408 line 12-col.409 line 30, col.433 line 43-col.434 line 22—functional performance metrics].  
x.	Per claim 29, Cella et al teach the method of Claim 26, wherein the computed metric comprises a computational performance metric [col.408 line 12-col.409 line 30—computational performance metrics].  
y.	Per claim 30, Cella et al teach the method of Claim 23, wherein analyzing the software module comprises testing the software module using a plurality of types of sensors, and wherein the description of the software module comprises each one of the plurality of types of sensors for which the software module was successfully tested [col.41 lines 1-51, col.116 lines 12-45, col.218 lines 1-23, col.243 line 39-col.244 line 5, col.384 lines 58-62, col.385 line 6-col.387 line 25—types of sensors, sensor software testing].  
z.	Per claim 31, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: receive a description of a service, submitted by a fourth user, via the at least one network, wherein the service is related to autonomous vehicles; and generate a graphical user interface comprising one or more screens of the online marketplace via which another user may view a description of the service and purchase the service [col.88 lines 10-34,  col.568 line 59-col.569 line 11—GUI screen display].
aa.	Per claim 32, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: receive a virtual map, submitted by a fifth user, via the at least one network; and generate a graphical user interface comprising one or more screens of the online marketplace via which another user may view a description of the virtual map and purchase the virtual map for download via the at least one network [col.79 line 54-col.80 line 15, col.84 lines 4-27, col.88 lines 10-34, col.90 line 4-col.91 line 33, col.568 line 59-col.569 line 11—GUI screen display of virtual map within marketplace].  
bb.	Per claim 33, Cella et al teach the method of Claim 32, further comprising using the at least one hardware processor to: analyze the virtual map to determine whether or not the virtual map comprises a three-dimensional point cloud; and, when the virtual map is determined to comprise a three-dimensional point cloud, add an indication that the virtual map comprises a three-dimensional point cloud to the description of the virtual map [col.79 line 54-col.80 line 50—3D visualization in virtual reality interface].  
cc.	Per claim 34, Cella et al teach the method of Claim 32, further comprising using the at least one hardware processor to: receive a request for a virtual map of a geographical region that satisfies one or more criteria, via the at least one network; extract a portion, comprising the geographical region and satisfying the one or more criteria, from an existing virtual map that comprises the geographical region and at least one other geographical region; and provide the extracted portion, in response to the request, via the at least one network [col.71 lines 28-38, col.96 line 61-col.97 line 9, col.373 line 64-col.374 line 63, col.377 line 9-col.378 line 19, col.423 lines 4-13—VR mapping and extraction of geographic region].  
dd.	Per claim 35, Cella et al teach the method of Claim 32, further comprising using the at least one hardware processor to: receive a request for a virtual map of a geographical region that satisfies one or more criteria, via the at least one network; generate a composite map, comprising the geographical region and satisfying the one or more criteria, from two or more existing virtual maps that each comprise a portion of the geographical region; and provide the composite map, in response to the request, via the at least one network [col.375 lines 15-67, col.376 lines 8-col.377 line 20—displaying heat map overlaying a live view of an industrial environment, augmented/virtual reality view of portion and region of environment, combined sensor data collected to produce heat map].  
ee.	Per claim 36, Cella et al teach the method of Claim 1, further comprising using the at least one hardware processor to: compute one or more aggregate metrics for a plurality of the sensor data; and  38Attorney Docket No. 125273-002UT1provide the one or more aggregate metrics for purchase or analysis via one or more screens of the online marketplace [col.68 lines 16-64, col.69 line 56-col.70 line 36—aggregation metrics of sensor data].

Claim Rejections - 35 USC § 103
IV.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (USPN 11,048,248) in view of Lunenfeld (US 9,734,525).

Per claim 17, Cella et al teach the method of Claim 16, yet fail to explicitly teach wherein the request comprises a bid price for the requested sensor data. However Lunenfeld teach a system wherein the request comprises a bid price for the requested sensor data [col.133 lines 10-15, col.135 lines 1-16].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Cella et al and Lunenfeld for the purpose of implementing a bidding feature in order to receive revenue from the users for the requested sensor data, such that the information provided by the sensor is able to be purchased by buyers which is well-known in the art with users purchasing access to collected data.



VI.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (USPN 11,048,248) in view of Williams (US 2018/0176727).

a.	Per claim 13, Cella et al teach the method of Claim 1, as applied above, yet fail to explicitly teach wherein enhancing the sensor data comprises removing data that identifies one or more of a person, a location, and a vehicle from the sensor data. However Williams removing a location (e.g., liquor store) from the sensor data [paras 0109, 0130].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Cella et al and Williams for the purpose of provisioning the means for removing data from the sensor data, specifically location data. Doing so allows for specific data to be removed from the sensor data, in order to conceal details in the received sensor data for privacy, safety or preemptive mitigation.
b.	Per claim 14, Cella et al teach the method of Claim 13, wherein removing data that identifies a location from the sensor data comprises pruning a beginning portion of the sensor data and an ending portion of the sensor data from the sensor data [paras 0109, 0130—removing location and certain words, portions of the sensor data].  


Allowable Subject Matter
VII.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
VIII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN 9,714,089 – accessing sensor data via online marketplace

IX.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448